May 4, 2007 VIA EDGAR The United States Securities and Exchange Commission 100 F Street, NE Washington, D.C.20549 Subject: Nationwide Variable Account – II Nationwide Life Insurance Company SEC File No.33-67636 CIK No. 0000356514 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (“1933 Act”) and on behalf of the Nationwide Variable Account-II (the “Variable Account”) and Nationwide Life Insurance Company (the “Company”), we certify that the form of the Prospectus that would have been filed under paragraphs (b) or (c) of Rule 497 does not differ from the form of the Prospectus contained in Post Effective Amendment No. 26, to the Registration Statement for the Company and the Variable Account which became effective May 1, 2007, to include non-material clarifying disclosures. Please contact the undersigned at (614) 249-6522 with any questions regarding this filing. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/ Jeanny V. Simaitis Jeanny V. Simaitis Lead Counsel cc: file
